Order reversed, without costs, and the judgment of Special Term reinstated in the following memorandum: The record supports the finding that the location of the zoning lot within two different zoning districts, as well as the irregular shape and small size of the 01-9 portion of the zoning lot constitute such ‘1 unique physical conditions ’ ’ which allow the granting of & variance within the meaning of section 72-21 of the New York City Zoning Resolution. The record also discloses that the Board of Standards and Appeals has made all of the other findings required of it by section 72-21 of the New York City Zoning Resolution, and we conclude that these findings are not arbitrary or contrary to law.
Concur: Judges Burke, Jasen, Gabrielli and Wachtler. Judge Jones dissents and votes to affirm upon the ground that there is no basis, on the record in this case, for a finding of the prerequisite ‘1 unique physical conditions ” as to this property. Taking no part: Chief Judge Fuld and Judge Breitel.